DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-9, 11-12, and 14 are presented for examination.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14, 2022 has been entered.

Response to Amendment
Applicant’s amendment has obviated the remaining previously-made objections to the specification, drawings, and claims.  Therefore, those objections are withdrawn.  However, Applicant’s amendment has introduced new grounds of objection to the claims, produced below.

Claim Objections
Examiner objects to claims 1-3, 5-9, 11-12, and 14.
Claims 1, 7, and 14 are objected to because of the following informalities:  “evidences” should be “evidence”.  Appropriate correction is required.
All claims dependent on a claim objected to hereunder are also objected to for being dependent on an objected-to base claim.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-9, 11-12, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (“2019 PEG”).
Claim 1
Step 1:  The claim recites a system comprising a processor; therefore, it is directed to the statutory category of machines.
Step 2A Prong 1:  The claim recites, inter alia: 
Generat[ing] evidences based on [a] document and [a] plurality of questions:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining evidence for the answer to questions based on a document, which is an act of evaluation.
[G]enerat[ing] a training data set based on the evidences, the plurality of questions, and the plurality of answers:  Because the claim does not require that the “training data set” be a machine-generated set (but for the recitation of a generic processor) nor a training set for a machine learning algorithm, this limitation could encompass the mental process of collecting a body of evidence and question-answer pairs and formulating a dataset with them.
[E]xecut[ing] a learning process on the training data set based on a majority category and a minority category, wherein the majority category is related to a first answer of the plurality of answers associated with a question of the plurality of questions, wherein the minority category is related to a second answer of the plurality of answers associated with the question, and wherein the first answer is different from the second answer: Note that nothing in this claim language requires the “learning process” to be a machine learning process.  As such, the claim as written could encompass the act of a human analyzing the training set to learn patterns therein by visual inspection and comparison of the majority-category answers to the minority-category answers.
[G]enerat[ing] synthetic instances of the minority category to balance the training data set based on the execution of the learning process on the training data set: This limitation could encompass the mental creation of data points belonging to a minority category based on the aforementioned analysis to ensure that both the minority and the majority categories are represented in the training set.
[C]reat[ing] a question answering model based on the balanced training data set and a classification algorithm, wherein the classification algorithm learns a mapping as: answer = f(evidence, question): Nothing in this limitation requires the “question answering model” or the “classification algorithm” to be a machine learning model or anything other than a mental model for answering questions developed using a dataset containing majority and minority categories.  As such, under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of developing a model for answering questions based on evidence by applying a mentally stored algorithm for classification to the balanced dataset.
Predict[ing] an answer to the multiple choice question based on the question answering model: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of answering a question based on the previously-developed mental model for question answering.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Other than the recitation that the system comprises a “processor” configured to perform the claimed acts, the only additional elements in the claim are “receiv[ing] inputs of a document, a plurality of questions, and a plurality of answers” and “receiv[ing] question features associated with a multiple choice question as inputs”, both of which recite the insignificant extra-solution activity of mere data gathering.  See MPEP § 2106.05(g).  Moreover, the recitation that the system that performs the claimed acts is a generic processor is a mere instruction to apply the exception to generic computer equipment.  See MPEP § 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  As noted above, the mere recitation that the method is to be performed by a generic processor amounts to a mere instruction to apply the exception on generic computer equipment.  Moreover, both the “receiv[ing] inputs” and “receiv[ing] question features” limitations discussed above recite the well-understood, routine, and conventional activity of storing and retrieving information in memory.  See MPEP § 2106.05(d)(II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  As an ordered whole, the claim is directed to a method of answering multiple-choice questions by analyzing question-answer datasets that have been artificially balanced.  Nothing in the claim provides significantly more than this.  As such, the claim is not patent eligible.

Claim 2
Step 1: A machine, as above.
Step 2A Prong 1:  The claim recites “generat[ing] the synthetic instances of the at least one minority category using Synthetic Minority Oversampling Technique (SMOTE)”.  SMOTE, in general, involves selecting a sample in a feature space, calculating a vector between the sample and one of its k nearest neighbors, and multiplying this vector by a random number between 0 and 1.  Given a sufficiently small dataset with sufficiently small dimensionality, nothing in the claim prohibits this process from being performed mentally or with pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  As noted above, the claim merely recites that the process is to be performed on a generic processor.  However, merely asserting that a judicial exception is to be carried out on a generic computer cannot meaningfully integrate the judicial exception into a practical application.  See MPEP § 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  As noted above, merely asserting that a judicial exception is to be carried out on a generic computer cannot provide significantly more than the judicial exception.  See MPEP § 2106.05(f).

Claim 3
Step 1: A machine, as above.
Step 2A Prong 1:  The claim recites that “the synthetic instances are generated using the formula:
            
                
                    
                        x
                    
                    
                        n
                        e
                        w
                    
                
                =
                x
                +
                r
                (
                
                    
                        x
                    
                    
                        n
                        n
                    
                
                -
                x
                )
            
         
wherein,
‘x’ is an instance in the minority category;
“xnew’ is a synthetic instance in the minority category;
‘xnn’ is an instance in the minority category neighbouring the instance ‘x’; and 
‘r’ is a number between 0 and 1.”  This claim does little more than recite the steps of the SMOTE algorithm noted above in connection with claim 2.  As previously noted, given a sufficiently small dataset, nothing in the claim prevents this process from being carried out mentally or with pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Merely asserting that a judicial exception is to be carried out on a generic computer cannot meaningfully integrate the judicial exception into a practical application.  See MPEP § 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  As noted above, merely asserting that a judicial exception is to be carried out on a generic computer cannot provide significantly more than the judicial exception.  See MPEP § 2106.05(f).

Claim 5
Step 1: A machine, as above.
Step 2A Prong 1:  The claim recites that “the classification algorithm is logistic regression”.  As noted above, given a sufficiently small dataset, nothing in the claim prevents the logistic regression from being carried out mentally or with pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Merely asserting that a judicial exception is to be carried out on a generic computer cannot meaningfully integrate the judicial exception into a practical application.  See MPEP § 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  As noted above, merely asserting that a judicial exception is to be carried out on a generic computer cannot provide significantly more than the judicial exception.  See MPEP § 2106.05(f).

Claim 6
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites “answer[ing] multiple choice questions using the question answering model.”  As noted above, given that the question answering model may be a mental model, and given that answering multiple choice questions is routinely performed mentally by students, the answering of multiple choice questions using the model may also be potentially mentally performable.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Merely asserting that a judicial exception is to be carried out on a generic computer cannot meaningfully integrate the judicial exception into a practical application.  See MPEP § 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  As noted above, merely asserting that a judicial exception is to be carried out on a generic computer cannot provide significantly more than the judicial exception.  See MPEP § 2106.05(f).

Claim 7
Step 1:  The claim recites a method; therefore, the claim falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites the same mental processes as in claim 1.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The analysis here mirrors that of Step 2A Prong 2 of claim 1, with the exception that this claim does not recite that the method is carried out on a processor; thus, there is no mere instruction to apply the exception on a computer here.
Step 2B:  The claim does not contain significantly more than the judicial exception.  The analysis here mirrors that of Step 2B of claim 1, with the exception that this claim does not recite that the method is carried out on a processor; thus, there is no mere instruction to apply the exception on a computer here.

Claims 8-9, 11-12
Step 1: A process, as above.
Step 2A Prong 1:  The claims recite the same mental processes as recited in claims 2-3 and 5-6, respectively.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Merely asserting that a judicial exception is to be carried out on a generic computer cannot meaningfully integrate the judicial exception into a practical application.  See MPEP § 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  As noted above, merely asserting that a judicial exception is to be carried out on a generic computer cannot provide significantly more than the judicial exception.  See MPEP § 2106.05(f).

Claim 14
Step 1: The claim recites a system comprising a processor; therefore, it falls into the statutory category of machines.
Step 2A Prong 1:  The claim recites the same mental processes as recited in claim 1, except insofar as claim 14 does not recite that the classification algorithm learns a mapping as answer = f(evidence, question).
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  With the above-noted difference between claim 14 and claim 1, the analysis at this step mirrors that of claim 1.
Step 2B:  The claim does not contain significantly more than the judicial exception.  With the above-noted difference between claim 14 and claim 1, the analysis at this step mirrors that of claim 1.

Claim Rejections - 35 USC § 103
Claims 1, 6-7, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Byron et al. (US 20150356420) (“Byron”) in view of Lin et al. (US 20150088791) (“Lin”).
Regarding claim 1, Byron discloses “[a] system for answering multiple choice questions, the system comprising at least one processor (QA system may be implemented on one or more computing devices comprising one or more processors and one or more memories – Byron, paragraph 30) configured to receive inputs of a document, a plurality of questions, and a plurality of answers (in a system for training a QA system, the system receives a set of training question/answer pairs with predetermined difficulty scores – Byron, paragraph 57; candidate answers are generated for training questions using annotation engines that process, inter alia, portions of information in a corpus [document] – id. at paragraph 58); 
generate evidences based on the document and the plurality of questions (QA system pipeline performs a deep analysis and comparison of the language of the input question and the language of each candidate answer and performs evidence scoring to evaluate the likelihood that a particular hypothesis is a correct answer for the input question – Byron, paragraph 53; system selects “evidence passages” from the corpus [documents] that support and/or detract from the candidate answers being the correct answer for the input question – id. at paragraph 56); 
generate a training data set based on the evidences, the plurality of questions, and the plurality of answers (QA system generates answers to input questions using a plurality of intensive analysis mechanisms; work already done by the QA system is leveraged automatically to generate testing/training questions and answers by performing pattern based analysis and natural language processing techniques on a given corpus [containing the evidence] – Byron, paragraph 29); 
execute a learning process on the training data set (system for rating difficulty of questions may be trained by receiving a set of training question/answer pairs with predetermined difficulty scores – Byron, paragraph 57; a machine learning component then identifies features generated by QA system pipeline that are relevant to the question and assigns them weights to the features to scale the question difficulty score – id. at paragraph 71) …; …
create a question answering model based on the … training data set and a classification algorithm (a system for rating difficulty of questions involves the use of the QA system pipeline to generate candidate answers to questions using the corpus, then generating features in the process of generating the candidate answers; difficulty score calculator then receives the features and machine learning model [trained using the training set, see paragraph 71] and calculates a difficulty score – Byron, paragraphs 75-77 and Fig. 5; QA system pipeline [classification algorithm] contains, inter alia, a hypothesis generation stage to generate hypotheses for answering the input question and outputs a final ranked listing of candidate answers – id. at Fig. 3 and paragraphs 52 and 58; note that the entire system of Fig. 5 corresponds to the claimed “question answering model,” including the QA system pipeline that generates the candidate answers), wherein the classification algorithm learns a mapping as:
answer = f(evidence, question) (QA system pipeline performs a deep analysis and comparison of the language of the input question and the language of each hypothesis or “candidate answer” as well as performs evidence scoring to evaluate the likelihood that the particular hypothesis is a correct answer for the input question; this may involve an analysis of the content of the corpus that provides evidence in support of, or not, of the hypothesis – Byron, paragraph 53; see also Fig. 3 (showing that the final answer and confidence are generated as a result of evidence scoring of the hypotheses for answers to the question)), 
receive question features associated with a multiple choice question as inputs (upon receiving the question, the QA system parses the input question using natural language processing techniques to extract major features from the input question at a question and topic analysis stage – Byron, paragraph 48; the question text may include multiple-choice answer selections – id. at paragraph 57); and 
predict an answer to the multiple choice question based on the question answering model (upon processing the question through the QA pipeline [part of the question answering model], the set of candidate answers [predicted answers] is output via a graphical user interface that receives a final ranked listing of candidate answers generated by the QA system pipeline – Byron, paragraph 56; the question text may include multiple-choice answer selections – id. at paragraph 57).”
Byron appears not to disclose explicitly the further limitations of the claim.  However, Lin discloses “execut[ing] a learning process … based on a majority category and a minority category (artificial data samples are generated for a minority data class from an imbalanced training data set to train [i.e., execute a learning process on] a multi-class classifier model of a supervised machine learning program – Lin, paragraph 3; imbalanced training data set includes a majority class and a minority class – id. at paragraph 6), 
wherein the majority category is related to a first answer of the plurality of answers associated with a question of the plurality of questions (majority data class is a class of data within an imbalanced data set that is represented by a relatively large number of known examples [i.e., each example in the majority class is a data point representing the question of “into what class does this data point fall?” and its associated class, or answer] – Lin, paragraph 25), 
wherein the minority category is related to a second answer of the plurality of answers associated with the question (minority data class is a class of data within an imbalanced data set that is sparsely represented by a relatively small number of examples as compared to the number of examples in the majority class [i.e., each example in the minority class is a data point representing the question of “into what class does this data point fall?” and its associated class, or answer] – Lin, paragraph 25), and 
wherein the first answer is different from the second answer (majority data class is a class of data within an imbalanced data set that is represented by a relatively large number of known examples, whereas the minority data class is a class of data within an imbalanced data set that is sparsely represented by a relatively small number of examples as compared to the number of examples in the majority class [i.e., the classes/answers are not the same because they are represented by different numbers of examples] – Lin, paragraph 25); [and]
generat[ing] synthetic instances of the minority category to balance the training data set based on the execution of the learning process on the training data set (in order to provide an effective solution for supervised machine learning programs with regard to a highly imbalanced data set or a one class data set, artificial [synthetic] data samples may be generated and injected into a minority class to balance the data across different data classes within the data set – Lin, paragraph 42; training a multi-class classifier model using a highly imbalanced training data set results in ignorance of a minority data class – id. at paragraph 5 [i.e., the system balances the training data set based on the determination that the training/learning would ignore the minority class if the training set is not balanced])….” 7Application No.: 16/182,541 Attorney Docket No.: 2018-00789 
Lin and the instant application both relate to correcting imbalance in training data sets and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byron to generate synthetic instances of the minority category to balance a training data set, as disclosed by Lin, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase the performance of the classifier by ensuring that the classifier does not ignore a minority data class.  See Lin, paragraph 5.

Claim 7 is a method claim corresponding to system claim 1 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 14 corresponds to claim 1, except insofar as claim 14 does not recite that the classification algorithm learns a mapping as answer = f(evidence, question).  With that exception, claim 14 is rejected for the same reasons as given in the rejection of claim 1.

Regarding claim 6, Byron, as modified by Lin, discloses that “the at least one processor is configured to answer multiple choice questions using the question answering model (upon processing the question through the QA pipeline [part of the question answering model], the set of candidate answers [predicted answers] is output via a graphical user interface that receives a final ranked listing of candidate answers generated by the QA system pipeline – Byron, paragraph 56; the question text may include multiple-choice answer selections – id. at paragraph 57; see also paragraph 7 (disclosing the processor)).”

Claim 12 is a method claim corresponding to system claim 6 and is rejected for the same reasons as given in the rejection of that claim.

Claims 2-3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Byron in view of Lin and further in view of Chawla et al., “SMOTE: Synthetic Minority Over-sampling Technique,” in 16 J. Machine Learning Res. 321-57 (2002) (“Chawla”).
Regarding claim 2, neither Byron nor Lin appears to disclose explicitly the further limitations of the claim.  However, Chawla discloses that “the at least one processor is configured to generate the synthetic instances of the at least one minority category using Synthetic Minority Oversampling Technique (SMOTE) (an oversampling approach is proposed in which the minority class is over-sampled by creating “synthetic” examples rather than by over-sampling with replacement using algorithm SMOTE – Chawla, sec. 4.2, first two paragraphs).”
Chawla and the instant application both relate to correction of training data imbalances and are analogous.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Byron and Lin to create the synthetic instances of the minority category using SMOTE, as disclosed by Chawla, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the machine learning to generalize better by causing the classifier to create larger and less specific decision regions.  See Chawla, sec. 4.2, third paragraph.

Claim 8 is a method claim corresponding to system claim 2 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 3, Byron, as modified by Lin and Chawla, discloses that “the synthetic instances are generated using the formula:
                
                    
                        
                            x
                        
                        
                            n
                            e
                            w
                        
                    
                    =
                    x
                    +
                    r
                    (
                    
                        
                            x
                        
                        
                            n
                            n
                        
                    
                    -
                    x
                    )
                
             
wherein,
‘x’ is an instance in the minority category;
“xnew’ is a synthetic instance in the minority category;
‘xnn’ is an instance in the minority category neighbouring the instance ‘x’; and 
‘r’ is a number between 0 and 1 (algorithm on Chawla p. 329, ll. 17-26 discloses a procedure by which the difference dif [xnn - x] between Sample[nnarray[nn]][attr] [xnn] and Sample[i][attr] [x] is calculated, where nn is one of the k nearest neighbors of minority class sample i and attr is an attribute; then, Synthetic[newindex][attr] [xnew] is calculated as Sample[i][attr] + gap * dif, where gap [r] is a random number between 0 and 1 and newindex is a counter for the number of synthetic samples generated).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Byron and Lin to construct synthetic data points using a weighted difference between a minority data point and a neighboring minority data point, as disclosed by Chawla, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would address the issue of class imbalance in a manner that improves over prior art methods such as previous re-sampling, modifying loss ratio, and class priors approaches.  See Chawla, p. 322, penultimate paragraph before section 2.

Claim 9 is a method claim corresponding to system claim 3 and is rejected for the same reasons as given in the rejection of that claim.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Byron in view of Lin and further in view of Vij et al. (US 20190244253) (“Vij”).
Regarding claim 5, neither Byron nor Lin appears to disclose explicitly the further limitations of the claim.  However, Vij discloses that “the classification algorithm is logistic regression (digital intelligence platform may train the set of machine learning models using, for instance, a logistical regression-based training technique – Vij, paragraph 125).” 
Vij and the instant application both relate to machine learning with unbalanced data and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  the combination of Byron and Lin to perform the classification via logistic regression, as disclosed by Vij, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the classification to take place more efficiently than other algorithms such as deep neural networks, thereby saving processing power.  See Vij, paragraph 125.

Claim 11 is a method claim corresponding to system claim 5 and is rejected for the same reasons as given in the rejection of that claim.

Response to Arguments
Applicant's arguments filed June 14, 2022 (“Remarks”) have been fully considered but they are, except insofar as rendered moot by a new ground of rejection, not persuasive.
	Applicant first argues that the claims as amended are not directed to an abstract idea, citing Example 39 of the 2019 PEG examples and analogizing thereto by arguing that the claims are directed to the generation of a training data set, executing a learning process on the training data set, and generating synthetic instances of a minority category based on the execution of the learning process, thereby increasing reliability of a question answering model.  Remarks at 10-11.  It is not entirely clear what Applicant is attempting to argue, but it appears that the argument is that the claims do not recite a mental process because the claim is directed to a machine learning process for correcting imbalanced training sets for a multiple-choice question answering model.  Even assuming arguendo that this is true, which Examiner does not concede, it does not follow that the claims do not recite any mental process.  Moreover, Applicant’s reliance on Example 39 is misplaced.  As Applicant itself indicates, Example 39 is concerned with the detection of human faces by using an expanded training data set.  The claimed subject matter in Example 39 recites collecting images from a database; applying transformations to digital facial images; creating a training set comprising the transformed images; training a neural network using the training set; creating a second training set comprising non-facial images incorrectly classified as facial by the neural network; and retraining the network.  The human mind is not meaningfully equipped to perform any of these limitations because the claims, by their terms, require the mirroring, smoothing, contrast reduction, etc. of digital images and conducting machine learning on those images.  By contrast, the instant claims are not, by their terms, limited to machine learning applications of data that cannot be mentally manipulated.  Rather, claim 1 as amended recites, inter alia, “generat[ing] a training data set”, which is sufficiently broad to encompass the mental collection of data; “execut[ing] a learning process on the training data set”, which need not necessarily be construed to mean machine learning; “creat[ing] a question answering model based on the balanced training data set and a classification algorithm”, which may well be a mental model and classification algorithm since the claim does not specifically indicate that the model is a machine learning model or that the algorithm is an ML algorithm; and “predict[ing] an answer to [a] multiple choice question based on the question answering model,” which, to the extent that the model itself can be mentally executed, is clearly mentally performable.
Applicant then argues that even assuming arguendo that the claims recite a mental process, the judicial exception is integrated into a practical application because the claimed system can reliably predict an answer to a multiple choice question by converting an imbalanced training data set to a balanced training data set.  Remarks at 11-12.  Again, it is unclear what point Applicant is attempting to make here, but it appears that the gist of the argument is that the “practical application” comes from the claimed system’s ability to predict answers to questions more accurately by balancing the training set.  However, as noted above, as claimed, the “balancing” of the training data may be performed mentally; generating synthetic instances of a minority category is a matter of a human making up and writing down (x – k) data points with the minority label, where x is the number of data points with the majority label and k is the number of data points with the minority label prior to supplementation.  However, the analysis at Step 2A Prong 2 and Step 2B focuses on the additional elements, beyond those constituting the judicial exception itself.  See MPEP § 2106.05(I) (“An inventive concept ‘cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself.’ Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016).”).  Here, the only remaining elements of claim 1, beyond those constituting the judicial exception, are the mere instruction to apply the claimed method using a generic processor, which is not significantly more than the judicial exception, see MPEP § 2106.05(f), and the two receiving limitations, which are the insignificant extra-solution activity of mere data gathering, see MPEP § 2106.05(g).  Neither is enough to integrate the judicial exception into a practical application, nor amount to significantly more than the judicial exception.	
Applicant’s arguments with regard to the applicability of the Vij/Jiang combination to the independent claims as amended, Remarks at 12-15, are moot in light of the replacement of Vij and Jiang with Byron and Lin in the instant rejection of the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7:50a-5:50p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN C VAUGHN/Examiner, Art Unit 2125